            Case 1:19-cv-01972-ELH Document 44 Filed 07/01/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

MICHAEL ALETUM
Plaintiff
                                                         Civil Action No. ELH-19-1972
       v.

KUEHNE + NAGEL COMPANY
Defendant.


                                       MEMORANDUM

       On June 4, 2019, Michael Aletum, the self-represented plaintiff, filed an employment

discrimination action in the District of Columbia against defendant “Kuehne + Nagel Company”

(“Kuehne”) 1 under the Americans with Disabilities Act of 1990 (“ADA”), as amended,

42 U.S.C. § 12101 et seq. ECF 1. Plaintiff, who is deaf, alleges that Kuehne asked him “illegal

questions” during a job interview and declined to hire him because of his disability. Id. at 6.

       Judge James E. Boasberg transferred the case to the District of Maryland on June 12,

2019, where it was assigned to me. By Order of August 26, 2019 (ECF 7), the Court granted Mr.

Aletum’s motion to proceed in forma pauperis (ECF 2), under 28 U.S.C. § 1915, and directed

him to amend his Complaint “to provide brief, concise, and clear factual allegations in

compliance with Fed. R. Civ. P. 8(a).” ECF 7 at 2.

       Plaintiff filed an Amended Complaint on September 23, 2019. ECF 8 (the “Amended

Complaint”). 2 Thereafter, Kuehne moved to dismiss the Amended Complaint, for failure to

effect service of process, pursuant to Fed. R. Civ. P. 12(b)(5), and failure to state a claim under



       1
       In his suit, plaintiff identifies defendant as “Kuehne + Nagel Company.” ECF 8 at 1.
However, defendant refers to itself as “Kuehne + Nagel Inc.” ECF 14.
       2
           ECF 8 is titled “Complaint,” not Amended Complaint or First Amended Complaint.
          Case 1:19-cv-01972-ELH Document 44 Filed 07/01/20 Page 2 of 5



Fed. R. Civ. P. 12(b)(6). ECF 14. Mr. Aletum opposed the motion (ECF 24) and defendant

replied. ECF 27.

       The Court granted Kuehne’s motion pursuant to Rule 12(b)(6) and dismissed Mr.

Aletum’s Amended Complaint in a Memorandum Opinion (ECF 28) and Order (ECF 29) of

April 23, 2020. The Court determined that plaintiff “sufficiently alleged that he has a recognized

disability under the ADA” and “applied for a vacant job at Kuehne and did not obtain the

position.” ECF 28 at 19. But, I concluded that the ADA claim was subject to dismissal because

the Amended Complaint “d[id] not support the inference that Kuehne denied plaintiff a job

because of his disability.” Id.

       In reaching that decision, the Court observed that Mr. Aletum’s pleading was

“conspicuously lean on facts—the ‘who, what, where, when, and why’ of the case.” Id. The

Court stated, id. at 19-20:

                In his Amended Complaint, plaintiff submits, ECF 8 at 6: he had a phone
       interview on July 13, 2018, with a “general manager” at Kuehn for a management
       position; it lasted “less than 10 minutes”; and he was asked “illegal” as opposed to
       “proper” questions. Yet, the content of the interview, such as the allegedly illegal
       questions posed to plaintiff during the interview, is left wholly to the imagination
       as that information is not included in plaintiff’s pleadings.

Further, I explained that “[c]onclusory adjectives like ‘illegal’ are not a substitute for factual

allegations” because factual averments were necessary for the Court to perform the Rule 12(b)(6)

assessment: “whether the facts alleged by the plaintiff, assuming they are true, state a claim for

relief.” Id. at 20 (citing Ashcroft v. Iqbal, 556 U.S. 662, 684 (2009); Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555-56 (2007)).

       In the Memorandum Opinion, I noted that Mr. Aletum’s initial Complaint contained the

same defect and that I had instructed him to amend his pleading to “‘provide facts to support his

claim that the interview was conducted in an unlawful, discriminatory manner.’” ECF 28 at 21

                                                2
           Case 1:19-cv-01972-ELH Document 44 Filed 07/01/20 Page 3 of 5



(quoting ECF 7). Nonetheless, because the Amended Complaint still did “not provide enough

factual detail to support a claim of discrimination under the ADA,” I dismissed plaintiff’s ADA

claim “without prejudice.” Id. (emphasis in original).

       On May 14, 2020, Mr. Aletum filed a Second Amended Complaint (“SAC”), in an effort

to revive his ADA failure-to-hire claim against Kuehne (ECF 33). 3 In addition, the Court

received correspondence from plaintiff on May 27, 2020, titled, “The allegations of Defendant’s

Attorney and Memorandum Opinion.” ECF 34.

       Defendant moved to dismiss the SAC on May 29, 2020, asserting once again that plaintiff

had not properly effected service of process and failed to allege plausible claims. ECF 38; ECF

38-1 (collectively, the “Motion”). Plaintiff responded (ECF 40) and submitted one exhibit. ECF

40-1. Defendant has replied. ECF 43. No hearing is necessary to resolve the Motion. See Local

Rule 105.6.

       Like its predecessors, the SAC is heavy on legal arguments and light on factual

allegations. As before, plaintiff asserts that Kuehne denied his job application because he is

deaf, but he provides no concrete facts to support his claim. See ECF 33 at 6 (“In fact, the

interviewer (defendant) were “NOT’ supportive to my disability because the defendant never

support [sic] my disability . . . .”); see id. at 13 (“The Kuehne + Nagel Inc. was not supportive of

my disability . . . never supported my disability for his or her clear/proper interview questions

over the purple video phone (Purple VRS).”); see id. at 14 (alleging that defendant’s actions

were “illegal”). However, for the reasons set forth in my prior Memorandum Opinion, “naked

assertions devoid of further factual enhancement” are insufficient to state a claim that can

withstand a challenge under Fed. R. Civ. P. 12(b)(6). Iqbal, 556 U.S. at 678 (cleaned up and

       3
           ECF 33 is titled “Amended Complaint,” not Second Amended Complaint.


                                                 3
          Case 1:19-cv-01972-ELH Document 44 Filed 07/01/20 Page 4 of 5



citation omitted). Thus, even under the generous standard of review afforded to self-represented

litigants, Erickson v. Pardus, 551 U.S. 89, 94 (2007), the SAC, like plaintiff’s earlier pleadings,

fails to state a claim under the ADA.

       Whether to dismiss with or without prejudice under Rule 12(b)(6) lies within the court’s

discretion.   See Weigel v. Maryland, 950 F. Supp. 2d 811, 825-26 (D. Md. 2013). Generally,

where the paucity of factual allegations compels the complaint’s dismissal, the plaintiff should

be afforded the opportunity to amend and so the dismissal should be without prejudice. See

Adams v. Sw. Va. Reg’l Jail Auth., 524 F. App’x 899, 900 (4th Cir. 2013). But, a plaintiff is not

entitled to endless chances. Rather, “when a plaintiff has had the opportunity to amend in

response to a defendant’s identification of pleading deficiencies but still fails to state a claim,

dismissal with prejudice is appropriate because another opportunity to amend would be futile.”

Woods v. Wash. Metro. Area Transit Auth., PWG-18-3494, 2019 WL 3766508, at *7 (D. Md.

Aug. 9, 2019), aff’d, 785 F. App’x 188 (4th Cir. 2019); see also Green v. wells Fargo Bank,

N.A., 790 F. App’x 535 (4th Cir. 2020) (mem.) (remanding unripe case and instructing that the

district court, “in its discretion, either afford [plaintiff] another opportunity to amend or dismiss

these claims with prejudice”).

       In this case, the Court has, on two prior occasions, apprised plaintiff of the deficiencies

with his pleadings, explained the allegations necessary to state a claim for disability

discrimination, and permitted plaintiff to amend his complaint. For a third time now, Mr.

Aletum has swung and struck out. And notably, plaintiff has not altered his approach. In fact,

despite the Court’s instructions to add more factual allegations, the SAC doubles down on legal

contentions. See ECF 33 at 14 (“I am really describing that the Court must take my disability’s

word by reason of the defendant from Kuehne’s actions were illegal and my disability’s right



                                                 4
         Case 1:19-cv-01972-ELH Document 44 Filed 07/01/20 Page 5 of 5



was violated.”). Thus, there is no reason to think that plaintiff, if given a fourth chance, will

make it to first base. Therefore, dismissal of the SAC with prejudice is appropriate. See, e.g.,

Wash. Cty. Bd. of Educ. v. Mallinckrodt, 431 F. Supp. 3d. 698, 709 n.13 (D. Md. 2020)

(dismissing party with prejudice where the plaintiff “had two opportunities to state a claim

against [defendant] and has been unable to do so”).

       For the foregoing reasons, I shall grant the Motion (ECF 38).          An Order follows,

consistent with this Memorandum.



Date: July 1, 2020                                    _______/s/______________
                                                      Ellen L. Hollander
                                                      United States District Judge




                                               5
